Orders of disposition, Family Court, Bronx County (Allen Alpert, J.), entered on or about November 16, 1998, which, upon a finding of mental retardation, terminated respondent’s parental rights to the subject children, and committed their guardianship and custody to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The uncontroverted testimony of the court-appointed psychologist provided clear and convincing evidence that respondent is presently and for the foreseeable future unable, by reason of mental retardation, to provide proper and adequate care for the children. We have considered and rejected respondent’s remaining arguments and find them to be unavailing. Concur — Nardelli, J. P., Ellerin, Wallach, Andrias and Saxe, JJ.